

116 SRES 680 IS: Condemning the People’s Republic of China’s use of military aggression to change the status quo at the Line of Actual Control between India and China. 
U.S. Senate
2020-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 680IN THE SENATE OF THE UNITED STATESAugust 13, 2020Mr. Cornyn (for himself and Mr. Warner) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the People’s Republic of China’s use of military aggression to change the status quo at the Line of Actual Control between India and China. Whereas, since a truce ended the 1962 war between India and the People’s Republic of China, the countries have been divided by a Line of Actual Control;Whereas the United States officially recognizes the McMahon Line, the Indian state of Arunachal Pradesh, and encourages a diplomatic solution to remaining contested areas of the border between India and China;Whereas, due to the disputed nature of the Line of Actual Control, minor standoffs between India and the People’s Republic of China have occasionally happened, but prior to June 15, 2020, no military fatalities had occurred since 1975;Whereas, in the months leading up to June 15, 2020, the People’s Republic of China increased troop deployments, built new infrastructure in contested areas, and harassed Indian patrols along multiple sectors of the Line of Actual Control, particularly around the Depsang Plains, Galwan Valley, Hot Springs, and Pangong Lake;Whereas the events of June 15, 2020, which resulted in the death of 20 Indian soldiers, raises serious concerns regarding the intent of the Government of the People's Republic of China and its military forces;Whereas this act by the People's Republic of China military occurred during bilateral diplomatic negotiations between the Governments of the People's Republic of China and India, who were attempting to deescalate tensions at the Line of Actual Control;Whereas the Government of the People's Republic of China’s expanded territorial claims in Bhutan’s eastern sector is a transparent attempt at expanding its illegitimate claims over the Indian state of Arunachal Pradesh;Whereas the United States designated India as a Major Defense Partner and has taken steps to deepen the bilateral defense relationship, including by elevating India to Strategic Trade Authorization Tier 1 Status and conducting annual joint military exercises;Whereas the United States Government remains committed to a free and open Indo-Pacific and views China’s aggression at the Line of Actual Control, in the Indian Ocean, and in the Western Pacific as a threat to the stability and security of the international community;Whereas the Government of India has taken steps to secure its telecommunications infrastructure from Chinese security threats;Whereas it mutually benefits the United States and India to strengthen their Comprehensive Global Strategic Partnership through increased defense interoperability, intelligence sharing, access to military installations, and trade;Whereas the United States and India have signed three foundational military agreements, the General Security of Military Information Agreement, the Logistics Exchange Memorandum of Understanding, and the Communications, Compatibility, and Security Agreement, and are working to sign the Basic Exchange and Cooperation Agreement; andWhereas it is in the mutual interest of the United States and India to expand their defense and intelligence relationships both bilaterally, as well as multilaterally through the Quadrilateral Dialogue with Japan and Australia: Now, therefore, be itThat the Senate—(1)condemns the People's Republic of China’s use of military force to change the status quo at the Line of Actual Control, as well as its refusal to demarcate that Line in accordance with past bilateral agreements with India;(2)supports a diplomatic solution that rapidly restores the April 2020 status quo at the Line of Actual Control;(3)commends India for taking steps to secure its telecommunications infrastructure from Chinese security threats and encourages multilateral engagement in these efforts, including through the Blue Dot Network;(4)commits to deepening defense, intelligence, and economic ties with India in line with fulfilling the full potential of the Comprehensive Global Strategic Partnership; and(5)supports bilateral and multilateral partnerships, such as the Quadrilateral Dialogue, to promote a rules-based order in the Indo-Pacific.